DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 16 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 08/02/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of cited document(s) JP-2010-218039 A on page 1 of the specification.

Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 5, 7 and 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S PreGrant Publication No. 2018/0276465 A1, hereinafter ‘Lee’) in view of Weston et al. (U.S PreGrant Publication No. 2020/0349249 A1, hereinafter ‘Weston’).

With respect to claim 1, Lee teaches an apparatus comprising: a first authenticator that extracts first feature information representing a feature of a face of a user from a face image of the user, and performs face authentication by comparing the first feature information extracted with second feature information representing a feature of the face of the user registered in advance (Lee: e.g., obtain at least a part of a face image, and perform complex authentication by comparing at least said part of the user’s face with a pre-stored face information, ¶0044, Fig. 7);  and a second authenticator that performs authentication of the user by comparing first motion information representing a predetermined motion performed by the user with second motion information representing the predetermined motion of the user registered in advance when at least a part of the information does not match between the first feature information and the second feature information in the face authentication by the first authenticator (e.g., perform authentication of the user by comparing iris difference when said complex authentication does not satisfied, ¶0073; the user is required to move his/her eyes in order to align the user’s eye (iris), ¶0037, ¶0085, ¶0103), but fails to teach that said apparatus is specifically an image forming apparatus.
However, in the same field of endeavor of extracting biometric feature of a face of a user, Weston teaches an apparatus that is an image forming apparatus (e.g., a computer with at least a printer 1734, ¶0238; configured to extract facial features and perform user authentication by comparing activity patterns, ¶0169, ¶0085 - ¶0086, ¶0124, Fig. 17).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Lee as taught by Weston since Weston suggested in ¶0238 that such modification of having a printer instead would allow the apparatus print in order to obtain a physical outcome.

With respect to claim 2, Lee in view of Weston teaches the image forming apparatus according to claim 1, wherein in the face authentication by the first authenticator, when the first feature information completely matches the second feature information or when the first feature information is completely different from the second feature information, the authentication of the user by the second authenticator is not performed (e.g., if said complex authentication is satisfied, then step 707 in Fig. 7 is not performed since it goes to step 709).

With respect to claim 3, Lee in view of Weston teaches the image forming apparatus according to claim 1, wherein in the face authentication by the first authenticator, when the first feature information does not completely match the second feature information, the authentication of the user by the second authenticator is performed (e.g., if said complex authentication does not satisfied, then step 707 is performed, Fig. 7).

With respect to claim 4, Lee in view of Weston teaches the image forming apparatus according to claim 1, wherein the first authenticator calculates a matching degree between the first feature information and the second feature information as a result of the face authentication (e.g., a processor 120 may compare with the pre-stored face template to calculate a face difference value. In this operation, even though the face difference value is relatively great, in the case where the iris difference value is relatively small, the processor 120 may determine that the complex authentication is successful. Alternatively, even though the iris difference value is relatively great, in the case where the face difference value is relatively small, the processor 120 may determine that the complex authentication is successful, ¶0064, ¶0125).

With respect to claim 5, Lee in view of Weston teaches the image forming apparatus according to claim 4, wherein the second authenticator performs the authentication of the user when the matching degree calculated by the first authenticator is greater than or equal to a predetermined value (e.g., refer to ¶0063 - ¶0064 where the face difference is calculated based on a reference value, ¶0090).  

With respect to claim 7, Lee in view of Weston teaches the image forming apparatus according to claim 4, wherein the second authenticator performs one of first authentication or second authentication having higher reliability than the first authentication depending on the matching degree calculated by the first authenticator (e.g., a value higher that a first threshold value by a specified magnitude, ¶0063, ¶0090, Fig. 4).

With respect to claim 14, Lee in view of Weston teaches the image forming apparatus according to claim 1, further comprising an imager that images the face image of the user (e.g., a camera,  ¶0072, Fig. 2).  

With respect to claim 15, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

With respect to claim 16, arguments analogous to claim 1 are applicable. The use of a non-transitory recording medium executed by at least a processor (CPU) as described in claim 16 is explicitly taught by ¶0202 of Lee.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Weston and further in view of Mathieu (U.S PreGrant Publication No. 2018/0349683 A1, hereinafter ‘Mathieu’).

With respect to claim 6, Lee in view of Weston teaches the image forming apparatus according to claim 5, but neither of them teaches: further comprising an operator that enables an administrator of the image forming apparatus or the user to set the predetermined value.  
However, the mentioned claimed limitations are well known in the art as evidenced by Mathieu.  In particular, Mathieu teaches comprising an operator that enables an administrator of the image forming apparatus or the user to set the predetermined value (Mathieu: e.g., an operator that enables an administrator or user to select/set parameters/preferences, ¶0124).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Lee in view of Weston as taught by Mathieu since Mathieu suggested in ¶0124 that such modification would allow an administrator adjust or implement parameters/rules in order to restrict/control the user(s).

Claims 8 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Weston and further in view of Kim (U.S PreGrant Publication No. 2019/0251245 A1, hereinafter ‘Kim’).

With respect to claim 8, Lee in view of Weston teaches the image forming apparatus according to claim 1, but neither of them teaches: wherein a plurality of types of the second motion information is provided as the second motion information used in the authentication by the second authenticator, the types of the second motion information are changed every time the authentication by the second authenticator is performed, and in the authentication by the second authenticator, the second motion information of one of the types used in the authentication is compared with the first motion information corresponding to the one of the types of the second motion information.
However, in the same field of endeavor of extracting features of a face of a user, Kim teaches: wherein a plurality of types of the second motion information is provided as the second motion information used in the authentication by the second authenticator, the types of the second motion information are changed every time the authentication by the second authenticator is performed, and in the authentication by the second authenticator, the second motion information of one of the types used in the authentication is compared with the first motion information corresponding to the one of the types of the second motion information (Kim 245: e.g., several types of modalities, as second motion information, are involved to be used in authentication methods, these second motion are temporality stored each time a specific authentication method is used, ¶0017, ¶0118). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Lee in view of Weston as taught by Kim since Kim suggested in ¶0017 and ¶0118 that such modification would offer different types of authentication methods in order to easily access the apparatus by the user convenience.

With respect to claim 9, Lee in view of Weston teaches the image forming apparatus according to claim 1, but neither of them teaches: wherein a plurality of types of the second motion information is provided as the second motion information used in the authentication by the second authenticator, and in the authentication by the second authenticator, the authentication is performed by combining the plurality of types of the second motion information.
However, in the same field of endeavor of extracting feature of a face of a user, Kim teaches wherein a plurality of types of the second motion information is provided as the second motion information used in the authentication by the second authenticator, and in the authentication by the second authenticator, the authentication is performed by combining the plurality of types of the second motion information (Kim: e.g., a combination of two or more of the plural modalities can be designed or enrolled by a user, ¶0016, ¶0063, ¶0070, ¶0076).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Lee in view of Weston as taught by Kim since Kim suggested in ¶0017 and ¶0118 that such modification would offer a combined authentication methods in order to make it harder to have access.

With respect to claim 10, Lee in view of Weston and further in view of Kim teaches the image forming apparatus according to claim 8, wherein Kim teaches a plurality of types of the predetermined motions of the user respectively corresponding to the plurality of types of the second motion information includes a gesture, an utterance, a change of a direction of a face, a movement of a line of sight, and blinking of eyes of the user (e.g., the plurality of modalities can be enrolled by the user, ¶0017, ¶0019).  

With respect to claim 11, Lee in view of Weston teaches the image forming apparatus according to claim 1, but neither of them teaches: further comprising a third authenticator that performs contact type authentication when at least a part of the information does not match between the first feature information and the second feature information in the face authentication by the first authenticator and the first motion information does not match the second motion information in the authentication by the second authenticator.
However, in the same field of endeavor of face authentication and mobile, Kim teaches: further comprising a third authenticator that performs contact type authentication when at least a part of the information does not match between the first feature information and the second feature information in the face authentication by the first authenticator and the first motion information does not match the second motion information in the authentication by the second authenticator (e.g.,  teaches a plurality of modalities to be used, and these modalities can be designed or enrolled by a user, wherein at least two negative determination (Fig. 6) is made and keeps looping until a user is authenticated, ¶0061, ¶79, ¶0085, ¶0165).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Lee in view of Weston as taught by Kim since Kim suggested in ¶0017 and ¶0118 that such modification would offer an alternate authentication method in order to access in a case when the first two determination fails to satisfy. 

With respect to claim 12, Lee in view of Weston and further in view of Kim teaches the image forming apparatus according to claim 11, wherein Kim teaches the authentication by the third authenticator is password authentication (Kim 245: e.g., an authentication through another process, such as a pattern or a password entry based on user set pattern and password, ¶0165).  

With respect to claim 13, Lee in view of Weston and further in view of Kim teaches the image forming apparatus according to claim 11, wherein Kim teaches the authentication by the third authenticator is fingerprint authentication (Kim: e.g., fingerprint modality, ¶0017, ¶0061).  

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Kim (U.S PG Publication No. 2021/0064896 A1)1
Tawada (U.S PG Publication No. 2020/0034523 A1)2

1This reference teaches an apparatus performing first authentication by extracting feature information from a face image; and further performing second user authentication by comparing a movement of a gaze of a user with a pattern.
2This reference teaches an image forming apparatus configured to extract biometric feature of a user; and detecting iris, fingerprint or a voiceprint of the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674